         Case 4:20-po-05073-JTJ Document 9 Filed 09/23/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-20-05073-GF-JTJ
                                           VIOLATION:
              Plaintiff,                   9712049
                                           Location Code: M13
       vs.
                                           ORDER
  SVETLANA V. POPOVA,

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $65 fine and $30 processing fee for violation 9712049 (for a total of $95), and for

good cause shown, IT IS ORDERED that the $95 fine paid by the defendant is

accepted as a full adjudication of violation 9712049. IT IS FURTHER ORDERED

that the initial appearance scheduled for October 8, 2020, is VACATED.

      DATED this 23rd day of September, 2020.
